 
 
I 
111th CONGRESS 2d Session 
H. R. 4755 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2010 
Mr. Ehlers (for himself, Mr. Dingell, Mr. Kirk, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Federal Water Pollution Control Act to protect and restore the Great Lakes. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Ecosystem Protection Act of 2010. 
2.Great Lakes provision modifications 
(a)Findings; purposeSection 118(a) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)) is amended— 
(1)in paragraph (1)— 
(A)by striking subparagraph (B) and inserting the following: 
 
(B)the United States should seek to attain the goals embodied in the Great Lakes Restoration Initiative Action Plan, the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality Agreement; and; and 
(B)in subparagraph (C), by inserting , tribal, after State; and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)PurposeThe purpose of this section is to achieve the goals established in the Great Lakes Restoration Initiative Action Plan, the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality Agreement through— 
(A)improved organization and definition of mission on the part of the Agency; 
(B)the funding of grants for protection, restoration, and pollution control in the Great Lakes area; and 
(C)improved accountability.. 
(b)Great Lakes managementSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking ,; and inserting a semicolon; 
(B)by striking subparagraph (E); 
(C)by redesignating subparagraphs (C) and (D) as subparagraphs (E) and (F), respectively; 
(D)in subparagraph (E) (as so redesignated), by adding and at the end; 
(E)in subparagraph (F) (as so redesignated), by striking ; and and inserting a period; and 
(F)by inserting after subparagraph (B) the following: 
 
(C)provide the support described in paragraph (6); 
(D)coordinate with the Great Lakes Interagency Task Force, as required under paragraph (7);; 
(2)in paragraph (3)(C), by striking subparagraph (c)(1)(C) of this section and inserting paragraph (1)(E); 
(3)by striking paragraph (6) and inserting the following: 
 
(6)Great Lakes governance and management 
(A)Great Lakes Leadership Council 
(i)EstablishmentThere is established a council, to be known as the Great Lakes Leadership Council (referred to in this paragraph as the Council). 
(ii)DutiesThe Council shall— 
(I)develop and establish Great Lakes protection and restoration policy; 
(II)approve long-term goals and objectives relating to Great Lakes protection and restoration, including the Great Lakes Restoration Initiative; 
(III)establish annual priorities with respect to Great Lakes protection and restoration, including priorities for the Great Lakes Restoration Initiative; 
(IV)submit to Congress, the President, and the public reports describing progress made during the reporting period with respect to Great Lakes protection and restoration; 
(V)seek consensus among units of government and stakeholders regarding disputes relating to Great Lakes protection and restoration; 
(VI)determine a process for participation in relevant international forums, such as the Great Lakes Water Quality Agreement; and 
(VII)provide input annually regarding Federal budget priorities and levels for Great Lakes protection and restoration, including the Great Lakes Restoration Initiative. 
(iii)Membership 
(I)In generalThe membership of the Council shall include— 
(aa)8 heads of Federal departments and agencies, to be appointed by the President, including— 
(AA)the Administrator; 
(BB)the Chief of Engineers; 
(CC)the Secretary of the Interior; 
(DD)the Secretary of Agriculture; 
(EE)the Secretary of Commerce; and 
(FF)the head of the department in which the Coast Guard is operating; 
(bb)the governors of the Great Lake States; 
(cc)8 representatives of tribal governments, to be appointed by the Indian tribes located in the Great Lakes basin; and 
(dd)8 mayors, including mayors participating in the Great Lakes and St. Lawrence Cities Initiative, to be appointed by the mayors of areas located in the Great Lakes basin. 
(II)ChairpersonThe Administrator shall serve as chairperson of the Council. 
(III)SecretaryThe Director of the Program Office shall serve as secretary of, and provide administrative support to, the Council. 
(IV)Observer membersThe membership of the Council shall include 1 observer member from each of— 
(aa)the International Joint Commission; 
(bb)the Great Lakes Fishery Commission; 
(cc)the Great Lakes Commission; and 
(dd)Canada. 
(iv)CommitteesThe Council may establish such committees as the Council determines to be appropriate for issues including— 
(I)executive issues; 
(II)science issues; 
(III)implementation issues; and 
(IV)funding issues. 
(v)Meetings 
(I)In generalThe Council shall meet not less frequently than once each year. 
(II)Open to publicThe meetings of the Council shall be held open to the public. 
(vi)OperationThe Council shall operate on a consensus basis. 
(vii)CostsThe Agency shall pay the operating costs of the Council. 
(B)Great Lakes Management Committee 
(i)EstablishmentThere is established within the Council a committee, to be known as the Great Lakes Management Committee. 
(ii)DutiesThe Great Lakes Management Committee shall— 
(I)submit reports to the Council, including recommendations regarding relevant issues; 
(II)provide direction for the planning, assessment, and reporting efforts of the Council; 
(III)monitor and assist in implementation activities relating to Great Lakes management; and 
(IV)engage in ongoing problem solving regarding Great Lakes management. 
(iii)Membership 
(I)MembershipThe Great Lakes Management Committee shall consist of 11 members, of whom— 
(aa)1 shall be appointed by each unit of government included in the membership of the Council; 
(bb)1 shall be appointed by the Great Lakes Commission; 
(cc)1 shall be appointed by the International Joint Commission; 
(dd)1 shall be appointed by the Great Lakes Fishery Commission; 
(ee)1 shall be a representative of the environmental community in the Great Lakes, to be appointed by the Administrator, after soliciting advice from that community; 
(ff)1 shall be a representative of the agricultural community, to be appointed by the Administrator, after soliciting advice from that community; 
(gg)1 shall be a representative of Great Lakes industry, to be appointed by the Administrator, after soliciting advice from that industry; 
(hh)1 shall be a representative of the scientific community, to be appointed by the Administrator, after soliciting advice from that community; and 
(ii)1 shall be a representative of Canada, who shall serve as an observer member. 
(II)ChairpersonThe senior advisor on Great Lakes of the Agency (or a designee) shall serve as chairperson of the Great Lakes Management Committee. 
(III)SecretaryThe Director of the Program Office shall serve as secretary of, and provide administrative support to, the Great Lakes Management Committee. 
(iv)Meetings 
(I)In generalThe Great Lakes Management Committee shall meet not less frequently than once each quarter. 
(II)Open to public 
(aa)In generalSubject to item (bb), the meetings of the Great Lakes Management Committee shall be held open to the public. 
(bb)Executive sessionsThe Great Lakes Management Committee may hold executive sessions that are closed to the public. 
(v)OperationThe Great Lakes Management Committee shall operate on a consensus basis. 
(vi)CostsThe Agency shall pay the operating costs of the Great Lakes Management Committee.; 
(4)by striking paragraph (7) and inserting the following: 
 
(7)Great Lakes Interagency Task Force 
(A)EstablishmentThere is established a task force, to be known as the Great Lakes Interagency Task Force. 
(B)CoordinationThe Program Office shall coordinate, to the maximum extent practicable, with the Great Lakes Interagency Task Force established by subparagraph (A).; 
(5)in paragraph (8)— 
(A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting the clauses appropriately; 
(B)by striking The Administrator and inserting the following: 
 
(A)In generalThe Administrator; and 
(C)by adding at the end the following: 
 
(B)Annual reportsNot later than 30 days after the date of publication of the budget for a fiscal year, the Administrator shall submit to Congress a report that describes— 
(i)with respect to each organizational element of the Agency referred to in subparagraph (A)— 
(I)the budget of the element for Great Lakes restoration activities for the applicable fiscal year; 
(II)each Great Lakes restoration activity to be carried out by the element during the applicable fiscal year; and 
(III)the means by which progress made on those activities will be evaluated; and 
(ii)with respect to each recommendation submitted by the Great Lakes Leadership Council during the preceding fiscal year, the reasons why the Administrator approved or disapproved the recommendation.; 
(6)in paragraph (12)(H), by striking clause (i) and inserting the following: 
 
(i)AuthorizationIn addition to other amounts authorized to be appropriated pursuant to this section, there are authorized to be appropriated to carry out this paragraph—
(I)$50,000,000 for each of fiscal years 2004 through 2010; and  
(II)$150,000,000 for each of fiscal years 2011 through 2015.; and 
(7)by adding at the end the following: 
 
(14)Great Lakes Restoration Initiative 
(A)FindingsCongress finds that— 
(i)the goal of the Great Lakes program of the Agency is to restore and maintain the chemical, physical, and biological integrity of the Great Lakes basin ecosystem; and 
(ii)in 2010, the Agency, in coordination with Federal partners, will commence implementation of a new Great Lakes Restoration Initiative (referred to in this paragraph as the Initiative), which will— 
(I)identify programs and projects that are strategically selected to target the most significant environmental problems in the Great Lakes ecosystem; 
(II)be based on the work of— 
(aa)the Great Lakes Interagency Task Force established by paragraph (7)(A); and 
(bb)the stakeholders and nongovernmental partners of the Great Lakes Leadership Council; and 
(III)represent the commitment of the Federal Government to significantly advancing Great Lakes protection and restoration. 
(B)PriorityThe Initiative shall give priority to work done by non-Federal partners using funding made available for the Great Lakes for— 
(i)the remediation of toxic substances in Areas of Concern; 
(ii) 
(I)the prevention of invasive species; and 
(II)the mitigation and restoration of the impacts of invasive species; 
(iii) 
(I)the protection and restoration of nearshore health; and 
(II)the prevention of nonpoint source pollution; 
(iv)habitat and wildlife protection and restoration; and 
(v)accountability, monitoring, evaluation, communication, and partnership activities. 
(C)ProjectsPursuant to the Initiative, the Agency shall consult with Federal partners and take into consideration the recommendations of the Council to select the best combination of programs and projects for Great Lakes protection and restoration using principles and criteria such as— 
(i)the ability to achieve strategic and measurable environmental outcomes; 
(ii)the feasibility of— 
(I)prompt implementation; 
(II)timely achievement of results; and 
(III)the ability to leverage resources; and 
(iii)opportunities for interagency and interorganizational coordination and collaboration. 
(D)Implementation of projects 
(i)In generalFunds made available to carry out the Initiative shall be used to strategically implement— 
(I)Federal projects; and 
(II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations. 
(ii)Transfer of fundsOf amounts made available for environmental programs and management for the Great Lakes Initiative, the Administrator may— 
(I)transfer not more than $475,000,000 to the head of any Federal department or agency, with the concurrence of the department or agency head, to carry out activities to support the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement of 1978; 
(II)enter into an interagency agreement with the head of any Federal department or agency to carry out activities described in subclause (I); and 
(III)make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation relating to the activities described in subclause (I). 
(E)Scope 
(i)In generalProjects shall be carried out pursuant to the Initiative on multiple levels, including— 
(I)local; 
(II)Great Lake-wide; and 
(III)Great Lakes basin-wide. 
(ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity that is carried out using funds made available under the clean water or drinking water State revolving fund program. 
(F)Activities by other Federal agenciesEach relevant Federal department and agency shall, to the maximum extent practicable— 
(i)maintain the base level of funding for the Great Lakes activities of the agency; and 
(ii)identify new activities and projects to support the environmental goals of the Initiative. 
(G)Funding 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out the Initiative $475,000,000 for each of fiscal years 2011 through 2016. 
(ii)PartnershipsOf the amounts made available to carry out the Initiative, the Administrator shall transfer expeditiously to the Federal partners of the Initiative such sums as are necessary for subsequent use and distribution by the Federal partners in accordance with this section.. 
(c)Authorization of appropriationsSection 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by striking subsection (h) and inserting the following: 
 
(h)Authorization of appropriations for Program OfficeThere is authorized to be appropriated to the Administrator to carry out this section $25,000,000 for each of fiscal years 2011 through 2016.. 
(d)Effect of sectionNothing in this section or an amendment made by this section affects— 
(1)the jurisdiction, powers, or prerogatives of— 
(A)any department, agency, or officer of— 
(i)the Federal Government; or 
(ii)any State or tribal government; or 
(B)any international body established by treaty with authority relating to the Great Lakes (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3))); or 
(2)any other Federal or State authority that is being used or may be used to facilitate the cleanup and protection of the Great Lakes (as so defined). 
 
